Per Curiam.

In this action in mandamus, originating in this court, relator, an inmate of the federal penitentiary at Atlanta, G-eorgia, seeks to compel respondent, prosecuting attorney, to lift detainers filed against relator.
In October 1967, relator, while represented by counsel, pleaded guilty in the Common Pleas Court of Hamilton County to three indictments charging him with larceny by trick. At that time, he was under sentence by a federal court for a federal crime and as a federal parole violator. The relator requested that the court defer sentencing until he, the relator, completed his federal sentences. The court acquiesced in this request.
The prosecuting attorney placed detainers against relator so that he would be returned to Ohio for sentencing after he completed his federal sentences.
The detainers in question arose as a result of relator’s own request that the Ohio sentencing be deferred until he completed his federal sentence. He cannot now complain of the result.

Writ denied.

Taet, C. J., Zimmeeman, Matthias, O’Neill, Heebeet, Schneidee and Beown, JJ., concur.